Citation Nr: 1727289	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for a small chip fracture of the left middle finger.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a noncompensable evaluation for a small chip fracture of the left middle finger and denied entitlement to TDIU.  

In March 2016, the appeal was remanded for additional development which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

Additional, relevant evidence was added to the record after the most recent supplemental statement of the case (SSOC) was issued in June 2016.  Some of this evidence was submitted by the Veteran, or by friends and family members, on his behalf.  However, the rest of the relevant evidence includes VA treatment records dated from June 2016 to June 2017; there is no waiver of initial AOJ review of these records.  See 38 C.F.R. § 20.1304 (c) (2016).  

Small Chip Fracture of the Left Middle Finger

The Veteran seeks a compensable rating for his service-connected small chip fracture of the left middle finger.  He maintains that his symptoms are more severely disabling than reflected by the currently noncompensable rating.  

VA treatment records dated in April 2017 show the Veteran was being treated for a dislocated left shoulder injury.  Upon examination of his left hand and fingers, it was noted that he had no ability to actively extend his left wrist or his left fingers at all.  He had no ability to abduct the fingers or extend them.  It is unclear to the Board whether this was a temporary condition related to his shoulder injury, or whether his left middle finger is now ankylosed.  On remand, the AOJ will have an opportunity to review these records and provide the Veteran with a current VA examination to evaluate the current nature and severity of his left middle finger disability.

TDIU

The newly added lay evidence and VA treatment records are pertinent to the Veteran's pending claim for TDIU.  The Veteran asserts that he is unable to work due to his service-connected small chip fracture of the left middle finger, in addition to his other service-connected disabilities of posttraumatic stress disorder, tinnitus and hearing loss.  On remand, the AOJ will have an opportunity to review the new evidence, complete additional development, and issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to assess the severity of his small chip fracture of the left middle finger.  The examiner should review the claims file.  The examiner is to describe current symptomatology, including whether ankylosis is present. 

2.  Forward the claims file for review by an appropriate medical professional for an opinion on the TDIU issue.  The reviewer should comment on the effects of the Veteran's service-connected disabilities on his ability to secure and follow a gainful occupation.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities). 

A rationale for this opinion should be provided, together with appropriate reference to facts found in the claims file. 

NOTE: If it is felt that a VA examination is needed to answer the question, then one should be scheduled. 

3.  Finally, readjudicate the appeal.  If either of the benefits sought on appeal are not granted, the Veteran should be issued a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
D.  JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



